Citation Nr: 0532812	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-22 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from January 10, 1946 to July 
17, 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  Subsequently jurisdiction of the claims files was 
transferred to the Winston-Salem, North Carolina RO following 
a move by the appellant.

In March 2005, the appellant was afforded a videoconference 
hearing before the undersigned Veterans Law Judge. A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant is the veteran's widow. She essentially asserts 
that the veteran had rheumatic valvular heart disease 
resulting from his service-connected rheumatic fever, and 
that this disease was a contributory factor in the cause of 
death.

At the time of death, the veteran was service-connected for 
rheumatic fever effective from July 1946, last evaluated as 
60 percent disabling for severe valvular disease, effective 
from July 2, 2002. This was based on July 2002 VA 
hospitalization during which cardiac catheterization and EKG 
showed multivessel disease, decreased ejection fraction and 
severe valvular dysfunction, and discharge diagnoses of 
coronary artery disease (CAD) with valvular disease, end-
stage renal disease, and diabetes.

The terminal hospitalization records reflect that the veteran 
was admitted at VA for fatigue after dialysis, and suddenly 
became apneic and pulseless. Despite efforts, death was 
pronounced by cardiopulmonary arrest. There was no autopsy.  
The veteran died on January [redacted], 2004.

A death certificate signed on January [redacted], 2004, reveals that 
the immediate cause of death listed was coronary artery 
disease.  Chronic renal insufficiency and diabetes were 
listed in sequential order as underlying causes related to 
the cause of death.  An autopsy was not performed.

In an April 2004 opinion, a VA examiner, Dr. Holmes, reviewed 
the veteran's claims folders and noted that the veteran had 
multiple medical problems. The physician cited to the causes 
of death listed on the death certificate and specifically 
indicated that there was no part II cause of death noted. He 
concluded that the veteran's rheumatic fever was not the 
immediate cause of death.

The file contains a May 2004 letter from Dr. Morris, a 
Nephrology Fellow at VA familiar with the veteran's 
treatment, who noted that the veteran had end stage renal 
disease thought secondary to diabetes and hypertension, and 
significant valvular heart disease with associated 
cardiomyopathy. Dr. Morris concluded that it was likely that 
the veteran was suffering from progressive heart failure 
prior to  his death. 

In May 2004, another physician, Dr. Woller, amended the death 
certificate.  He was not the physician who signed the 
original document.  On the amended version, it was indicated 
that the cause of death was coronary artery disease, and then 
valvular heart disease, chronic renal insufficiency, and 
diabetes were sequentially listed as underlying causes of 
death. The physician provided no basis or rationale for the 
amendment.  Again it was indicated that no autopsy had been 
performed.

In light of the above amendment, which assigns valvular heart 
disease as leading to the immediate cause of death (unchanged 
as coronary heart disease), the Board finds further 
development necessary.  In that regard, while the RO has 
continued to refer to the April 2004 opinion, there has been 
a change in the death certificate, and  there have been 
records added to the claims file that have not been 
considered by the physician in entering the opinion.  
Appellant as asserted that the reason a second death 
certificate was issued was that the initial physician did not 
know about the service connected heart pathology.  As noted 
above, no reasoning for the change was provided.

The claims file should be forwarded to the physician who 
amended the veteran's certificate of death in May 2004, Dr. 
Scott Woller, for the basis of the amendments. 

The claims file should also be returned to the same VA 
physician who provided the April 2004 VA opinion, and if 
unavailable, to a suitable substitute, for reassessment in 
light of the amended death certificate. 

As noted, the additional medical evidence that has been 
associated with the claims folder which should be included in 
the review. The requested opinions should be supported by 
adequate citation to the evidence and rationale based on 
established medical principles.

Accordingly, the case is REMANDED for the following action:

1.  The claims folders should be returned 
to the same physician (Dr. Scott Woller), 
who amended the Certificate of Death in 
May 2004. Dr. Woller is asked to provide 
the bases for his May 2004 amendments of 
the certificate of death, adequately 
supported by citations to the veteran's 
medical records and to established 
medical principles. 

2.  The claims folders should then be 
returned to the same VA physician who 
performed the April 2004 claims file 
review, for reassessment given the May 
2004 amendments to the certificate of 
death and the additional evidence added 
to the record since the opinion was 
entered. If this physician is 
unavailable, the case should be forwarded 
to a suitable substitute with appropriate 
expertise for preparation of a medical 
opinion based upon review of the entire 
claims file.  The claims folders must be 
made available to and reviewed by the 
examiner and the examiner should note 
such review in the examination report.  
Based upon review of the claims folder, 
including the letter from Dr. Morris, the 
nephrologist, and the original and 
amended certificates of death, the 
examiner should provide an opinion as 
follows: 
      
whether the service-connected 
rheumatic heart disease was a 
principal (primary) cause of death 
in that it singly or jointly with 
some other condition was the 
immediate or underlying cause of the 
veteran's death, or, 

whether the service-connected 
rheumatic heart disease is 
etiologically related to the 
immediate cause of death (noted as 
coronary artery disease). 

whether the service-connected 
rheumatic disease was a contributory 
cause of the veteran's death, in 
that it contributed substantially or 
materially, or aided or lent 
assistance to the production of the 
veteran's death. A causal connection 
rather than a casual sharing in 
producing death, must be shown). See 
38 U.S.C.A. §§ 1310, 1312.

3.  Then, the RO should readjudicate the 
claim based upon a complete review of all 
pertinent evidence and consideration of 
all applicable criteria.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures.

By this remand the Board intimates no opinion as to any final 
outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

